Citation Nr: 1144815	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-26 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the reduction of the Veteran's evaluation for residuals, prostate cancer, status-post radical prostatectomy, from 100 percent, effective August 1, 2008, was proper. 

2.  Entitlement to an evaluation in excess of 20 percent for residuals, prostate cancer, status-post radical prostatectomy, effective August 1, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 1969.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This rating decision implemented a March 2007 proposal to reduce the evaluation for the Veteran's residuals, prostate cancer, status-post radical prostatectomy, from 100 percent to 20 percent.  The reduction to 20 percent was effective from August 1, 2008.  

In a June 2008 notice of disagreement, the Veteran asserted that the reduction to 20 percent was unfair in light of the fact he needed from 3 to 5 absorbent pads a day.  The Veteran made similar assertions in later correspondence.  Thus, it is clear that the Veteran is also seeking an increased evaluation.  Similarly, it is clear that VA has been adjudicating an increased evaluation claim as well as the reduction issue.  An August 2008 statement of the case and an August 2010 supplemental statement of the case address entitlement to an evaluation in excess of 20 percent for the Veteran's residuals, prostate cancer, status-post radical prostatectomy.  Thus, the Board will address both issues listed on the title page of this decision.


FINDINGS OF FACT

1.  The 100 percent disability evaluation for residuals, prostate cancer, status-post radical prostatectomy, had been in effect for more than five years at the time of the May 2008 rating decision that decreased the evaluation to 20 percent, effective August 1, 2008.

2.  In March 2007, the RO notified the Veteran of a proposed rating decision to reduce the evaluation for residuals, prostate cancer, status-post radical prostatectomy, from 100 percent to 20 percent.  

3.  A May 2008 rating decision reduced the 100 percent evaluation assigned for the Veteran's residuals, prostate cancer, status-post radical prostatectomy, to 20 percent, effective August 1, 2008. 

4.  The competent clinical, and competent and credible lay, evidence of record demonstrates that the Veteran's residuals, prostate cancer, status-post radical prostatectomy, more nearly approximate the criteria for a 60 percent evaluation for urine leakage (requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day).


CONCLUSIONS OF LAW

1.  The reduction of a 100 percent rating for residuals, prostate cancer, status-post radical prostatectomy, effective August 1, 2008, was proper and the criteria for restoration of the 100 percent rating have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

2.  The criteria for a 60 percent evaluation for service-connected residuals, prostate cancer, status-post radical prostatectomy, effective August 1, 2008, have been met.  38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 C.F.R. § 3.105(e) and Veterans Claims Assistance Act of 2000 (VCAA)

There are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA.  The Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one....") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

In this case, VA sent the Veteran a notice letter in March 2007 that informed him of the proposal to reduce the rating assigned for his service-connected residuals, prostate cancer, status-post radical prostatectomy, from 100 percent to 20 percent.  VA attached a copy of the March 2007 rating decision that made the proposal.  Significantly, the Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  The letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  The Veteran submitted what he termed a "Notice of Disagreement" in May 2007.  The May 2008 rating decision on appeal reduced the evaluation for his residuals, prostate cancer, status-post radical prostatectomy, from 100 percent to 20 percent.  

The Board additionally observes that all other appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran was ably represented by a service organization.  An additional examination of the Veteran at this point would not shed light on the level of his disability in May 2008.  In short, the Board believes that the reduction issue was properly developed for appellate purposes.  Further development would be fruitless.

Turning to the Veteran's increased evaluation claim, the VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the increased schedular evaluation sought on appeal.  (See November 7, 2011 Appellant's Brief.)  Further, the record reflects that the Veteran had actual knowledge of the rating criteria and information and evidence necessary to substantiate the claim.  As such, the Veteran has not been prejudiced by any notice defect.  Accordingly, assuming, without deciding, that any error was committed with respect to the duty to notify, such error was harmless and will not be further discussed.  

The record contains VA and private clinical records, as well as statements by the Veteran and his representative is support of the appeal.  There is no indication that there exists any available outstanding records for consideration.  As explained below, the Veteran was afforded a VA examination in conjunction with this case, and such examination considered the Veteran's medical history, and outlined examination findings necessary for consideration under the applicable rating criteria.  As such, the Board finds that the duty to assist has also been met.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Reduction

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13 (2011).

The Veteran's 100 percent evaluation for residuals, prostate cancer, status-post radical prostatectomy, was based on Diagnostic Code 7528, under which active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b).

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2011).  This section provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 419.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, the Court has specified a different burden of proof with respect to rating reduction claims.  The issue in this case is whether the RO was justified in reducing the Veteran's 100 percent rating, rather than whether the Veteran is entitled to "reinstatement" of the 100 percent rating.  See Brown, 5 Vet. App. at 421; see also Kitchens, 7 Vet. App. at 320, 325.

Based on a thorough review of the record, and for the reasons detailed below, the Board concludes that the reduction in the assigned disability rating for the Veteran's residuals, prostate cancer, status-post radical prostatectomy, from 100 percent, effective August 1, 2008, was done in a procedurally correct manner, and that the evidence does not demonstrate that a continuation of the 100 percent rating is appropriate.  

In this case, the reduction of the Veteran's 100 percent disability evaluation was based on the report of a January 2007 VA examination.  The report provides detailed results of current and past laboratory results, including PSA, calcium and hormone levels.  The Veteran's current PSA level was <0.08.  The report also provides detailed results of physical examination.  The Veteran reported that since the prostate surgery he had a small problem with incontinence in that he had occasional leakage but no frank incontinence.  He did wear a pad when he was leaving home for large amounts of time greater than several hours.  The impression was residuals of prostate cancer - the Veteran continued to suffer from erectile dysfunction.  Normal hormonal levels were not able to explain the Veteran's current level of disability.  His PSA and calcium levels were within normal limits.  Urinalysis showed no evidence of hematuria.  

In this case, the reduction of the 100 percent schedular evaluation for residuals, prostate cancer, status-post radical prostatectomy, was proper.  Pursuant to Diagnostic Code 7528, the Veteran was afforded a comprehensive VA examination that confirmed that the prostate cancer was in remission and no longer active.  The examination found no evidence of local metastasis or reoccurrence.  While the Veteran does have ratable residuals of prostate cancer, Diagnostic Code 7528 makes it clear that residuals alone cannot serve as a basis for continuation or restoration of a 100 percent evaluation for prostate cancer.  38 C.F.R. § 4.115b. 

Although the rating decision on appeal did not cite 38 C.F.R. § 3.344, the RO's decision was based on a review of the entire record.  It cited the January 2007 examination, which was at least as full and complete as the examination upon which the rating was originally based.  The January 2007 VA examination clearly reflects a finding of material improvement that was reasonably certain to be maintained under the ordinary conditions of life.  See Kitchens, supra; Brown, supra.

In light of the above, the Board finds that at the time of the August 1, 2008, rating reduction the evidence reflected an actual improvement in the Veteran's residuals of prostate cancer, such that a rating reduction from 100 percent was warranted.  The evidence clearly establishes that the procedures specified in Diagnostic Code 7528 and 38 C.F.R. §§ 3.105 and 3.344 were followed, and that the rating reduction was proper.  

The Board will now address the issue of the current degree of disability resulting from the Veteran's residuals, prostate cancer, status-post radical prostatectomy.  

Increased Rating

As noted above, if there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In this case, there is no evidence or allegation of a recurrence of active prostate cancer.  The medical evidence and the Veteran's own contentions show that the predominant residual of his prostate cancer is voiding dysfunction, specifically urine leakage.

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed, less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  This is the maximum schedular rating assignable for a voiding dysfunction.  See 38 C.F.R. § 4.115a. 

Based on a thorough review of the record, the Board finds that the evidence shows that the urine leakage due to the Veteran's residuals, prostate cancer, status-post radical prostatectomy, more nearly approximate the criteria for a 60 percent evaluation. 

In correspondence received in June 2008 and September 2008, the Veteran stated that he had to wear absorbent materials 24 hours a day, and often changed pads 3 to 5 times a day.  He had to sleep on a waterproof quilt because the pads sometimes leaked onto his bed before he woke up to change them.  On a June 2010 VA Form 21-4142, the Veteran stated that he and his VA doctor had discussed the fact that the Veteran daily used 6-10 pads due to his prostate removal.  The problem had gotten worse in the past 2 to 3 years from surgery in 2002.  He stated that VA would now provide pads for him.  In October 2009 correspondence, the Veteran stated that he had used 3 to 5 pads daily for over 3 years.  He did not know until recently that VA would provide pads for him.  He had been buying and using about 150 pads per month and not keeping any receipts for them.  Now he was getting pads from the Grove City VA Clinic after his last doctor appointment there.

In this regard, the Board observes that the Veteran's VA outpatient treatment records do reflect urinary incontinence and include a June 2010 request for guards due to incontinence secondary to prior prostate surgery.  Private outpatient treatment reports also reflect urinary incontinence.

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  There is no reason to doubt the Veteran's credibility and the Board finds that his statements as to the frequency that he must change his absorbent pads is credible.  While the Veteran's outpatient treatment records do not specifically show that he must change absorbent materials more than 4 times per day, they do reflect complaints and treatment for urinary incontinence and, significantly, do not contradict his testimony.

The Veteran's statements demonstrate that the urine leakage due to his residuals, prostate cancer, status-post radical prostatectomy, more nearly approximate the criteria for a 60 percent evaluation under 38 C.F.R. § 4.115a.  As a result, the Board finds that his residuals, prostate cancer, status-post radical prostatectomy, warrant a 60 percent evaluation under 38 C.F.R. § 4.115a.  Again, this is the maximum schedular rating assignable for a voiding dysfunction.

The Board notes that according to 38 C.F.R. § 3.321(b)(1) (2011), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the rating criteria are inadequate to rate the Veteran's residuals, prostate cancer, status-post radical prostatectomy.  There is no suggestion that the rating criteria do not reasonably describe the disability level and symptomatology of the Veteran's residuals.  Accordingly, the Veteran's disability picture is contemplated by the Rating Schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.

	(CONTINUED ON NEXT PAGE)



ORDER

The reduction of the Veteran's evaluation for residuals, prostate cancer, status-post radical prostatectomy, from 100 percent, effective August 1, 2008, was proper, and restoration of the 100 percent rating is denied.

A 60 percent evaluation for residuals, prostate cancer, status-post radical prostatectomy, effective August 1, 2008, is granted, subject to the rules and regulations governing the award of monetary benefits. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


